Case 7-17-cv-08519-NSR-LMS Document 64 Filed in NYSD on 02/19/2020 Page 1 of 18

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- X

SONIA GARCIA MESTIZO & MAURA AMASTAL,

 

 

Index No.: 17 Ciy, 08519

Plaintiffs, This mohan 1s denied a5
‘th is votia ‘shend alone” matter
lout a SUpPortyy drcu met \,
H2 CANDY & NUTS, INC. D/B/A SWEET RAINBOW, & Mohan. The Usrk of the

and HISHAM AL-ASSAf, individually and as an officer Cau ck is ed +o erminate
of H2 CANDY & NUTS, INC. D/B/A SWEET RAINBOW, Tae wiehinn Choc, lou).

and HAYTHAM KHALIL, individual and as an officer of Se

- against -

2 CANDY & NUTS, INC. D/B/A SWEET RAINBOW

Defendants.

 

HON. NELSON'S. ROMAN
* UNITED STATES DISTRICT JUDGE
DEFENDANTS? OPPOSITION TO PLAINTIFFS’ RULE 56.1 STATEMENT OF
UNDISPUTED FACTS (RULE 56.1 COUNTER-STATEMENT) AND
DEFENDANTS’ RULE 56.1 STATEMENT IN SUPPORT OF THEIR CROSS
MOTION FOR SUMMARY JU DGMENT

 

Defendants, H2 Candy & Nuts, Inc. (“Defendant”) by Cotto Law Offices, submits the

within Counter-Statement to Plaintiffs Sonia Garcia Mestizo’s and Maura Amastal’s (“Plaintiffs”

or “Mestizo” or “Amastal”) Rule 56.1 Statement of Undisputed Facts pursuant to Federal Rules
of Civil Procedure Section 56 and Local Civil Rule 56,1 for the Eastern and Southern Districts of
New York. In addition, this document serves as Defendants’ Rule 56.1 Statement of Material

Facts in support of their cross-motion for summary judgment pursuant to Federal Rule of Civil
Procedure 56 and Local Rule 56.1.

A, Deposition of Plaintiff Sonia Garcia Mestizo

1, Plaintiff was born in Mexican and is of Mexican origin. Deposition Transcript of Sonia Gar-

gia Mestizo (“Mestizo Tr. ”) at page 9, lines 11:14,
uy DALE a ey | i.

   

 

 
